[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-12250
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:16-cr-00018-WS-B-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JACQUELINE BUSTAMANTE,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (February 28, 2018)

Before TJOFLAT, NEWSOM and HULL, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).

Furthermore, and in any event, Appellant Bustamante’s unconditional guilty plea

waived her right to challenge the district court’s denial of her motion to suppress.

United States v. Ternus, 598 F.3d 1251, 1254 (11th Cir. 2010); United States v.

Charles, 757 F.3d 1222, 1227 n.4 (11th Cir. 2014); United States v. McCoy, 477
F.2d 550, 551 (5th Cir. 1973).




                                           2